DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanne Brashear on December 16, 2021.

The application has been amended as follows: 
Amendment to claim 6:
6. (Currently amended) The donor polynucleotide of claim 1, wherein the splicing signals direct the inclusion of an exon comprising the exonic sequence which corrects the mutation into an mRNA.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 6 to overcome improper dependent form rejections under 112(d) and correcting minor informalities as detailed in the Response After Final Office Action filed December 6, 2021. Applicant has further agreed to amend claim 6 to overcome antecedent basis rejections under 112(b).  The donor polynucleotide comprising dsDNA comprising a nucleotide sequence which corrects a mutation that causes Glycogen Storage Disease 1a in a genomic DNA molecule in a cell with the specific splicing signals and SEQ ID NO: 109 as specified in claim 1 is not found in the prior art..


Allowable Subject Matter
Claims 1-6, 8-9, and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KHALEDA B HASAN/Examiner, Art Unit 1636


/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636